 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00100-JAM
11
                                   Plaintiff,             STIPULATION AND JOINT REQUEST FOR
12                                                        PROTECTIVE ORDER; [PROPOSED]
                             v.                           PROTECTIVE ORDER
13
     SCOTT STEPHEN HOWARD,
14
                                   Defendant.
15

16
                                                I.    STIPULATION
17
            1.      Plaintiff United States of America, by and through its counsel of record, and defendant
18
     Scott Stephen Howard (“defendant”), by and through his counsel of record (collectively, the “parties”),
19
     for the reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter a
20
     Protective Order in this case restricting the use and dissemination of certain materials containing
21
     personal identifying information of real persons and other confidential information of victims, witnesses
22
     and third parties.
23
            2.      On May 24, 2018, the Grand Jury returned an indictment charging defendant with one
24
     count of Receipt of Child Pornography, in violation of 18 U.S.C. § 2252. ECF 1. Defendant is currently
25
     out of custody pending trial. ECF 7.
26
            3.      As part of its investigation and research, defense counsel has requested to inspect and
27
     potentially copy materials relating to another criminal matter, United States v. Matuck, 2:07-CR-142-
28


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER         1
 1 LKK (hereinafter, the “Matuck Case.”) These materials may be relevant as mitigation evidence. Some

 2 of the materials may exceed the scope of the government’s discovery obligations and will be made

 3 available to promote a prompt and just resolution or trial of the case.

 4          4.      The government intends to make available or produce to the Defense Team, as defined

 5 below, materials containing personal identifying information (PII) and other confidential information of

 6 real persons, including, among other things, personal names, addresses, Social Security numbers, as well

 7 as personal and sensitive information. These real persons are victims, witnesses, or third parties in the

 8 Matuck case.

 9          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

10 dissemination, distribution, or use of materials containing the confidential information of others. If this

11 information is disclosed without protective measures, it will risk the privacy, security, and dignity of the

12 people to whom the information relates. The government has ongoing statutory and ethical obligations

13 to protect these individuals.

14          6.      Accordingly, the parties jointly request a Protective Order that will permit the

15 government to make available discovery that is unredacted, but preserves the privacy, security, and

16 dignity of victims, witness, and third parties. The parties agree that the following conditions, if ordered

17 by the Court in the proposed Protective Order, will serve the government’s interest in maintaining the

18 privacy, security and dignity of victims and third parties, while permitting the Defense Team to

19 investigate and understand potential mitigation evidence.

20          7.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

21 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

22                              II.      PROPOSED PROTECTIVE ORDER
23          A.      Protected Materials
24          8.      This Order pertains to all discovery provided or made available to defense counsel

25 relating to the Matuck case (hereafter, collectively “Protected Materials”).

26          9.      To the extent that notes are made that memorialize, in whole or in part, the information in

27 any Protected Materials, or to the extent that copies are made for authorized use by members of the

28 Defense Team, such notes, copies, or reproductions become Protected Materials, subject to the


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        2
 1 Protective Order and must be handled in accordance with the terms of the Protective Order.

 2          B.      Defense Team
 3          10.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

 4 of record.

 5          11.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

 6 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

 7 consulted regarding case strategy in the above-captioned matter, (3) licensed defense investigators who

 8 are assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

 9 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

10 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

11 of the defendant.

12          12.     Defense Counsel must provide copy of this Order to all members of the Defense Team

13 and must obtain written acknowledgement from members of the Defense Team that they are bound by

14 the terms and conditions of this Protective Order, prior to providing any Protected Materials to the

15 members of the Defense Team, unless they have already signed confidentiality agreements as a

16 requirement of their employment with the Federal Public Defenders’ Office. The written

17 acknowledgement need not be disclosed or produced to the United States unless ordered by the Court.

18          C.      Review of Protected Materials
19          13.     The government will make available materials from the Matuck case for review and

20 inspection by Defense Counsel. After review, Defense Counsel may identify certain materials it desires

21 to copy. The government will then have the opportunity to object to such copying, meet and confer

22 regarding redaction or other protective measures prior to copying, or copy and produce the materials as

23 requested.

24          D.      Disclosure of Protected Materials
25          14.     The Defense Team shall not permit anyone other than the Defense Team to have

26 possession of the Protected Materials, including the defendant himself.

27          15.     No person or party shall use any Protected Materials or information derived from

28 Protected Materials produced in this action for any purpose other than use in the above-captioned case.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         3
 1 All Protected Materials shall be used solely for the purpose of conducting and prepare for pre-trial, post-

 2 trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

 3 purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or any

 4 third party. Protected Materials may be disclosed only to the categories of persons and under the

 5 conditions described in this Order.

 6          16.     The Defense Team may review Protected Materials with a witness or potential witness in

 7 this case. Before being shown any portion of the Protected Materials, however, any witness or potential

 8 witness must be informed of the requirements of the Protective Order. No witness or potential witness

 9 may retain Protected Materials, or any copy thereof, after his or her review of those materials with the

10 Defense Team is complete.

11          17.     This Order does not limit employees of the United States Attorney’s Office for the

12 Eastern District of California from disclosing the Protected Materials to members of the United States

13 Attorney’s Office, law enforcement agencies, the Court, and defense.

14          18.     Defense Counsel shall advise the government with reasonable notice of any subpoenas,

15 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

16 considering disseminating any of the Protected Materials to a third party, in order that the government

17 may take action to resist or comply with such demands as it may deem appropriate.

18          E.      Ensuring Security of Protected Materials
19          19.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

20 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

21 the Protected Materials in a secure place, such as a locked office.

22          20.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

23 electronically, the Protected Materials will be stored on a password-protected and encrypted storage

24 medium or device. Encryption keys must be stored securely and not written on the storage media that

25 they unlock.

26          21.     If a member of the Defense Team makes, or causes to be made, any further copies of any

27 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

28 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
 1 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

 2 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

 3 with the above notation.

 4          F.      Filings
 5          22.     In the event that a party needs to file Protected Materials, or materials otherwise

 6 identified as containing confidential information of victims, witnesses, or third parties with the Court, or

 7 disclose confidential or sensitive information derived from the Protected Materials in court filings, the

 8 filing should be made under seal. If the Court rejects the request to file such information under seal, the

 9 party seeking to file such information shall provide advance written notice to the other party to afford

10 such party an opportunity to object or otherwise respond to such intention. If the other party does not

11 object to the proposed filing, the party seeking to file such information shall redact PII or confidential

12 materials and make all reasonable attempts to limit the divulging of PII or confidential materials.

13          G.      Conclusion of Prosecution
14          23.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

15 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

16 subject to the Protective Order unless and until such Order is modified by the Court.

17          24.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

18 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

19 writing that the Protected Materials have been destroyed, or, if Defense Counsel seeks to maintain the

20 Protected Materials in the Defense Team’s files beyond final disposition of the case, seek modification

21 of this provision from the Court. If any Protected Materials are used as defense exhibits, they shall be

22 maintained with government exhibits so long as those are required to be maintained.

23          25.     If, upon final disposition of the case, defendant requests a copy of the Protected Materials

24 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

25 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

26 and the copy bears the inscription as described in Paragraph 21. If Defense Counsel provides a redacted

27 copy to defendant subject to the above conditions, Defense Counsel or a member of the Defense Team

28 must contemporaneously attest in writing that it has fully redacted PII from the Protected Materials and


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         5
 1 complied with this Order. This written certification need not be disclosed or produced to the United

 2 States unless ordered by the Court.

 3          H.     Termination or Substitution of Counsel
 4          26.    In the event that there is a substitution of counsel prior to final disposition of the case,

 5 new counsel of record must join this Protective Order before any Protected Materials may be transferred

 6 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

 7 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

 8 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

 9 proceedings, for complying with the provisions set forth in Section G above. All members of the

10 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

11 not relieved by termination of representation or conclusion of the prosecution Modification of Order.

12          27.    Nothing in this Order shall prevent any party from seeking modification to Order or from

13 objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent any part

14 from seeking a more restrictive protective order with regard to particular discovery items.

15          I.     Violation of Order
16          28.    Any person who willfully violates this Order may be held in contempt of court and may

17 be subject to monetary of other sanctions as deemed appropriate by the Court.

18          J.     Application of Laws
19          29.    Nothing in this Order shall be construed to affect or comment on the admissibility or

20 discoverability of the Protected Materials.

21          30.    Nothing in this Order shall be construed to affect the application of and the parties

22 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

23

24    Dated: December 3, 2019                                 MCGREGOR W. SCOTT
                                                              United States Attorney
25

26                                                            /s/ AMY S. HITCHCOCK
                                                              AMY S. HITCHCOCK
27                                                            Assistant United States Attorney
28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         6
 1   Dated: December 3, 2019                              /s/ LEXI NEGIN
                                                          LEXI NEGIN
 2                                                        Counsel for Defendant
                                                          SCOTT STEPHEN HOWARD
 3

 4                                [PROPOSED] FINDINGS AND ORDER
 5         The Court having read and considered the Stipulation and Joint Request for a Protective Order,
 6 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

 7 exists to enter the above Order.

 8         IT IS SO FOUND AND ORDERED this 4th day of December, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER     7
